DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2022 has been entered.

 State of the Claims
Applicants reply dated February 12, 2022 amends claims 1 3, 5, 7-8 and 10 and cancels claims 4 and 9.  All other claims stand as previously presented.
Claims 1-20, drawn to a wire-drawing optical fiber base material manufacturing method and an apparatus for manufacturing an optical fiber base material, stand as originally presented on March 1, 2018.  Claims 4 and 9 have been cancelled thereby leaving claims 1-4, 5-8, and 10-20 pending in the application.  Claims 11-20 have been withdrawn from consideration without traverse pursuant to the restriction/election requirement dated March 16, 2020 and Applicants response thereto dated April 22, 2020.  In view of the foregoing, claims 1-3, 5-8, and 10 are pending for prosecution on the merits.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In Applicants reply dated February 12, 2021 at page 8, Applicant asserts that the prior art of record does not disclose a method of wire-drawing an optical fiber base material meeting the limitations of claim 1 and particularly wherein the flow regulator comprises a tubular portion and a flange portion as required by claim 1, lines 23-31.  Specifically, at pages 8-9 of the reply, Applicant asserts that the flow-regulating member of the claimed invention has a in inner diameter which is smaller than an inner diameter of the upper portion heat insulating member.  Applicant asserts that this narrowing of the inert gas flow passage along the optical fiber base material surface proximal to the heating element advantageously increases the gas flow near the heater, inhibiting a deleterious reverse flow of gas containing Si compounds evaporated from the optical fiber base material without substantially increasing the use of inert gas.  At page 10 of the reply, Applicant argues that Riyouichi does not show such a narrowing of the flow passage (i.e. a tubular portion … that has an inner diameter smaller than an inner diameter of the upper portion heat insulating material” as required by claim 1. At pages 10-11, Applicant continues by asserting that Takagi also does not teach such a narrowing of the flow passage.  The Examiner is in agreement.  In short, it is the Examiners assessment that no reference of record, viewed either alone or in combination, fairly teaches or reasonably suggests the wire-drawing optical fiber base material manufacturing method of forming an optical fiber base material meeting every recited limitation of claim 1 and particularly including the step of forming a gas flow of the inert gas by a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741